ORDER: (1) ADOPTING THE REPORT AND RECOMMENDATIONS OF THE MAGISTRATE JUDGE (Doc. 3); (2) OVERRULING PLAINTIFFS’ OBJECTIONS (Doc. 4); (3) DISMISSING PLAINTIFFS’ PETITION (Doc. 2) WITHOUT PREJUDICE; AND (4) TERMINATING THIS CASE
TIMOTHY S. BLACK, District Judge.
This case is before the Court on the Report and Recommendations of United States Magistrate Judge Michael J. Newman, who recommends that Plaintiffs’ purported Petition (Doc. 2) be dismissed without prejudice for failure to state a claim. (Doc. 3). Plaintiff filed a document captioned “Conditional Acceptance of Report and Recommendation In Lieu of Objection,” which the Court liberally construes as objections to the Report and Recommendations. (Doc. 4). The issues are now ripe for determination by the Court.
As required by 28 U.S.C. § 636(b) and Fed.R.Civ.P. 72(b), the Court reviewed the comprehensive findings of the Magistrate Judge and Plaintiffs’ Response de novo. Upon considering de novo all issues addressed by the Magistrate Judge, as well as the issues presented in Plaintiffs’ Response, the Court: (1) ADOPTS the Report and Recommendations of the Magistrate Judge (Doc. 3) in its entirety; (2) OVERRULES Plaintiffs’ objections (Doc. 4); and (3) DISMISSES Plaintiffs’ Petition (Doc. 2) WITHOUT PREJUDICE.
IT IS SO ORDERED.
REPORT AND RECOMMENDATION
MICHAEL J. NEWMAN, United States Magistrate Judge.
This is a pro se case for which the Plaintiffs, Louis Pillow and Toni Pillow, have not filed a complaint. Instead, they have filed a document entitled, in part, as a *939“Petition to Admit and Give Full Faith & Credit to [the] Administrative Record....” Doc. 2 at 1 (brackets added). Plaintiffs have named as the sole Defendant, Countrywide Home Loans, Inc. See id.
Despite the Court’s attempt to liberally construe the pro se pleading in Plaintiffs’ favor, as required by Boswell v. Mayer, 169 F.3d 384, 387 (6th Cir.1999), the Court is unable to determine the nature of Plaintiffs’ claims, the relief they seek, or any viable cause(s) of action. Accordingly, the complaint fails to satisfy the pleading requirements set forth in Fed. R.Civ.P. 8(a). Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 436-37 (6th Cir.1988).
In this case, Plaintiffs paid the $39.00 filing fee appropriate to miscellaneous case. 28 U.S.C. § 1915(e)(2) directs the Court to dismiss all Complaints, even where a filing fee is, where a case is “frivolous or malicious” or where the complaint “fails to state a claim on which relief may be granted.” Id. §§ 1915(e)(2)(B)(i), (B)(ii). Such is the case here. Although there is no suggestion that the pro se complaint was filed for any malicious reason, the complaint is frivolous as a matter of law for the reasons discussed above. See Abner v. SBC, 86 Fed.Appx. 958 (6th Cir.2004). For the same reasons, the complaint also fails to state a claim upon which relief may be granted. See Mitchell v. Cmty. Care Fellowship, 8 Fed.Appx. 512 (6th Cir.2001).
The Court therefore RECOMMENDS that (1) service of process not issue, and (2) this complaint be DISMISSED WITHOUT PREJUDICE.
September 30, 2011